Case 1:19-cv-04414-KAM-RLM Document 37 Filed 09/13/19 Page 1 of 2 PagelD #: 673

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
=------ eee ----X

 

GEICO, Index No.: 19-CV-4414

Plaintiffs,
CONSENT TO CHANGE

-against- ATTORNEY

WELLMART RX, INC.; ET AL.,

Defendants.

 

IT IS HEREBY STIPULATED and agreed that HARFENIST KRAUT & PERLSTEIN
LLP be substituted in the place and stead of Law offices of GABRIEL & SHAPIRO, LLC as
attorneys for the defendant, Denny Rodriguez, M.D..

IT IS FURTHER STIPULATED AND AGREED that facsimile copies of the
signatures will be deemed as originals for purposes of this Stipulation. This Stipulation may be

filed with the Clerk of the Court without further notice.
Dated: September 13, 2019

GABRIEL & : SHAPIRO, LLC + Kk NN PERLSTEIN
ow

By: ) 1 Harfenist, Esq.
Incoming Attorneys for Defendants

 

By: Massimiliano Valerio, Esq.
Outgoing Attorneys for Defendant

3361 Park Avenue 3000 Marcus Avenue, Suite 2E]
Wantagh, NY 11793 Lake Success, New York 11042
(516) 783-6565 (516) 355-9600

Qo

DENNY RODRIGUEZ, mol
Case 1:19-cv-04414-KAM-RLM Document 37 Filed 09/13/19 Page 2 of 2 PagelD #: 674

STATE OF NEW YORK _ )
COUNTY OF | CSTcHES BE C_

On the |3 day of September, 2019, before me personally appeared DENNY
RODRIGUEZ, M.D., known to me to be the person described in and who executed the foregoing

Consent to Change Attorney and acknowledged to me that she executed same.

Vaucre 0fellce.

NOTARY PUBLIC

LAURIE. PELUCTO
ffotary Public, State ot New York
No.01PE6144745

Qualified in Westchester Commy7

Commission Expires May 1, 20.2
